Citation Nr: 0834805	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  03-34 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for left hip disability, 
claimed as secondary to service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from May 1986 to July 
1989.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2005, the appellant was scheduled for a hearing 
before a Veterans Law Judge at the RO; he failed to report 
for that scheduled hearing without good cause.  No subsequent 
hearing has been requested or scheduled.

In May 2006, the Board remanded the issues of service 
connection for bilateral hip disability and right knee 
disability.  In an October 2007 rating decision, the RO 
granted service connection for right knee disability and 
right hip disability.  In view of the grant, these issues are 
no longer before the Board.  In October 2007, the RO issued a 
Supplemental Statement of the Case (SSOC) on the issue of 
service connection for left hip disability.  This issue has 
been returned to the Board for consideration.


FINDING OF FACT

A current left hip disability is not shown.


CONCLUSION OF LAW

A left hip disability is not proximately due to or the result 
of service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b).  Notice must be provided 
"at the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
November 2004 and May 2006 essentially complied with 
statutory notice requirements as outlined above.  VA notified 
the appellant of the evidence obtained, the evidence VA was 
responsible for obtaining, and the evidence necessary to 
establish entitlement to the benefits sought including the 
types of evidence that would assist in this matter.  In the 
May 2006 letter, VA notified the appellant of the disability 
rating and effective date elements of the claim.

However, the Board observes that the requisite notice was not 
provided prior to the initial adverse rating decision.  This 
is error and presumed prejudicial to the appellant unless VA 
can demonstrate otherwise.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  In this case, the Board finds that 
there is no prejudice to the appellant in this timing error 
because the claim was subsequently readjudicated in October 
2007 and VA sent the appellant a SSOC dated the same 
notifying him of the actions taken and evidence obtained or 
received.  The appellant received due process of law.  
Essentially, the appellant has not been deprived of the 
information needed to substantiate his claim and the very 
purpose of the VCAA notice has not been frustrated by the 
timing error here.  Also, the Board notes that the appellant 
has been represented throughout this appeal by an accredited 
representative, and that he had received a prior Statement of 
the Case and SSOCs that included relevant regulatory 
provisions.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records along with relevant VA and private treatment records 
have been associated with the claims folder.  Additionally, 
the appellant was afforded VA examinations, and VA obtained a 
medical opinion on his behalf.  Lastly, VA afforded the 
appellant the opportunity to provide relevant testimony at 
hearing.  The Board finds that there is no indication that 
there is any additional relevant evidence to be obtained 
either by the VA or by the appellant, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


Service Connection

Initially, the Board notes the appellant he does not assert 
that his claimed left hip problem is a result of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not 
for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that there was recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by a service-connected disability is judged.  
Although VA has indicated that the purpose of the regulation 
was merely to apply the Court's ruling in Allen, supra, it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the claim was pending before the 
regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, as 
the pre-amended version is less restrictive and, thus, favors 
the claimant.

The appellant avers that he has left hip disability secondary 
to service-connected left knee disability.

In weighing the appellant's statements, treatment records, 
and VA examinations of record, the Board concludes that the 
preponderance of the evidence is against service connection 
for left hip disability.  While the appellant reports 
subjective complaints of left hip pain, there is no competent 
evidence of a left hip disability due to disease or injury.  
Report of VA examination dated December 2004 reflects 
clinical evaluation with diagnosis for normal left hip.  X-
ray revealed normal left hip.  Also, the examiner commented 
that any claimed hip disability was unrelated to the 
appellant's left knee condition.  Report of VA examination 
dated September 2006 reflects normal x-ray of the left hip.  
In an addendum to this examination dated August 2007, the 
examiner diagnosed normal physiological joint examination of 
the left hip superimposed on referred pain from the left 
knee.  He stated:

Veteran has subjective left hip pain, 
which appears to be referred pain from 
his left knee.  Physical examination and 
diagnostic studies of the left hip reveal 
a normal joint examination.  There were 
no objective signs of injury, tenderness, 
or loss of normal range of motion.  I 
could not identify any underlying malady 
or condition except for the subjective 
referred pain from the evolving from the 
left knee.

The record does not contain competent evidence of any current 
left hip disability attributable to service-connected disease 
or injury.  The Board notes that, where there is pain without 
underlying disease or injury, the claim must be denied.  See 
38 U.S.C.A. §§ 1110; see also 38 C.F.R. § 3.303(a) (service 
connection means facts showing "a particular injury or 
disease resulting in disability [that] was incurred 
coincident with service. . . ."); see also Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Even if the Board 
were to accept that pain in one part of the body was due to 
disease or injury in another part of the body, here service 
connection would still not be warranted.  We conclude that 
the objective finding of normal without signs of injury, 
tenderness or loss of range of motion is more probative than 
a merely subjective complaint of pain.  In the absence of 
some limitation of function, there is no disability.

Accordingly, the claim is denied.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for left hip disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


